 



Exhibit 10.37
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(Syndication of Commitments)
     This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of March 30, 2007, and is entered into by and among
PARAMOUNT PETROLEUM CORPORATION, a Delaware corporation (the “Borrower”), each
of the other Obligated Parties signatory hereto, the financial institutions
party thereto from time to time as lenders (the “Lenders”), and BANK OF AMERICA,
N.A., as a Lender and as administrative agent for the Lenders (in such capacity,
the “Agent”).
     WHEREAS, the Borrower, the other Obligated Parties, the Agent, and the
Lenders, among others, have entered into that certain Second Amended and
Restated Credit Agreement (as amended, restated, or otherwise modified from time
to time, the “Credit Agreement”), dated as of February 28, 2007;
     WHEREAS, the Borrower has requested that Banc of America Securities LLC
(“BAS”), as the Sole Lead Arranger and Book Manager, arrange for the Commitments
under the Credit Agreement to be syndicated to additional financial institutions
to be named as “Lenders” under the Credit Agreement and the other Loan Documents
and BAS has successfully arranged for such syndication;
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the meanings given thereto in the Credit
Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
     Section 2.1 Amended Cover Page. The cover page to the Credit Agreement is
hereby amended and restated in its entirety to read as set forth in Exhibit “A”
attached hereto and incorporated by reference.
     Section 2.2 Schedule A-1. Schedule A-1 to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth in Schedule A-1
attached hereto and incorporated by reference.
     Section 2.3 Bank Products. The definition of “Bank Products” set forth in
Annex A to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:

1



--------------------------------------------------------------------------------



 



          “‘Bank Products’ means any one or more of the following types of
services or facilities extended to any Obligated Party by the Bank, any Lender,
or any affiliate of the Bank or any Lender: (a) credit cards; (b) ACH
Transactions; (c) cash management, including controlled disbursement services;
and (d) Hedge Agreements.”
     Section 2.4 Amendment to Section 1.4. Section 1.4 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
          “1.4 Bank Products. Without limiting the provisions of Section 7.25,
the Obligated Parties may request and the Agent may, in its sole and absolute
discretion, arrange for the Obligated Parties to obtain Bank Products from the
Bank, any Lender, or any Affiliate of the Bank or any Lender. If Bank Products
are provided by the Bank, any Lender, or any Affiliate of the Bank or any
Lender, the Obligated Parties agree to indemnify and hold the Agent, the Bank,
the Lenders, and all such Affiliates harmless from any and all costs and
obligations now or hereafter incurred by the Agent, the Bank, the Lenders, and
all such Affiliates that arise from any indemnity given by the Agent to any such
Person related to such Bank Products; provided, however, that nothing contained
herein is intended to limit the Obligated Parties’ rights with respect to any of
the foregoing Persons, if any, that arise as a result of the execution of
documents by and between the Obligated Parties and such Person and that relate
to Bank Products. The agreement contained in this Section shall survive the
termination of this Agreement and the Payment in Full of all other Obligations.
The Obligated Parties acknowledge and agree that the obtaining of Bank Products
from the Bank, any Lender, or any Affiliate of the Bank or any Lender: (a) is in
the sole and absolute discretion of the Bank, such Lender, or the applicable
Affiliate of the Bank or such Lender; and (b) is subject to all rules and
regulations of the Bank, such Lender, or the applicable Affiliate of the Bank or
such Lender.”
     Section 2.5 Amendment to Section 3.7. Section 3.7 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
          “3.7 Apportionment, Application and Reversal of Payments. Principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Loans to which such payments relate held
by each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable: (i) solely to the Agent as
set forth herein; (ii) to the Agent, for its own benefit, and certain Lenders as
set forth in the Fee Letter; (iii) solely to the Letter of Credit Issuer as set
forth in Section 2.6, and (iv) to certain Lenders as set forth in
Section 11.1(b). All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement: first, to pay any fees, indemnities, or expense
reimbursements then due to the Agent from the Obligated Parties; second, to pay
any fees or expense reimbursements then due to the Lenders from the Obligated
Parties; third, to pay interest due in respect of all Loans, including
Non-Ratable Loans and Agent Advances; fourth, to pay or prepay principal of

2



--------------------------------------------------------------------------------



 



the Non-Ratable Loans and Agent Advances; fifth, to pay or prepay principal of
the Revolving Loans (other than Non-Ratable Loans and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; sixth, to pay to the
Agent and/or the applicable Letter of Credit Issuer(s) an aggregate amount equal
to all outstanding Letter of Credit Obligations to be held as cash collateral
for such Obligations; seventh, to pay all obligations and liabilities of
whatever kind or nature relating to Bank Products; and eighth, to the payment of
all other Obligations, if any. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless an
Event of Default has occurred and is continuing, neither the Agent nor any
Lender shall apply any payments that it receives to any LIBOR Revolving Loan,
except: (a) on the expiration date of the Interest Period applicable to any such
LIBOR Revolving Loan; or (b) in the event, and only to the extent, that there
are no outstanding Base Rate Revolving Loans and, in any event, the Obligated
Parties shall pay LIBOR breakage losses in accordance with Section 4.4. Each
Obligated Party irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that the Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations
and to retain proceeds of Collateral or payments and prepayments in respect of
the Obligations to Cash Collateralize Letters of Credit and Credit Support
during the continuation of an Event of Default, all in such manner as the Agent
deems advisable, notwithstanding any entry by the Agent in its records.”
     Section 2.6 Amendment to Section 12.20. Section 12.20 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
          “12.20 Co-Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as a “syndication agent” or “co-documentation
agent” shall have any right, power, obligation, liability, or responsibility or
duty under this Agreement other than those applicable to all Lenders in their
capacities as Lenders. Without limiting the generality of the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.”
ARTICLE III
ASSIGNMENT AND ACCEPTANCE
OF COMMITMENTS
     Section 3.1 Definitions. As used in this Article III, “Assignor” means Bank
of America, N.A., in its capacity as a Lender, and “Assignee” means each of the
other Lenders signatory hereto other than General Electric Capital Corporation.
     Section 3.2 Assignment and Acceptance.
     (a) Subject to the terms and conditions set forth in this Article III,
(i) the Assignor hereby sells, transfers and assigns to the Assignees, and
(ii) the Assignees

3



--------------------------------------------------------------------------------



 



hereby purchase, assume and undertake from the Assignor, without recourse and
without representation or warranty (except as provided in this Article III)
70.00000% (the “Assigned Share”) of (A) the Commitment of the Assignor and
(B) all related rights, benefits, obligations, liabilities and indemnity rights
of the Assignor under and in connection with the Credit Agreement and the Loan
Documents.
          (b) With effect on and after the date of this Amendment, the Assignees
shall be parties to the Credit Agreement and succeed to all of the rights and be
obligated to perform all of the obligations of a Lender under the Credit
Agreement, including the requirements concerning confidentiality and the payment
of indemnification, with a Commitment in an amount equal to amount set forth on
Schedule A-1 attached hereto. Each Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the date hereof, be reduced to the amount set forth on Schedule A-1 attached
hereto for the Assignor and the Assignor shall relinquish its rights and be
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignees; provided, however, that the
Assignor shall not relinquish its rights under Sections 3.8, 4.1(b), and 13.11
of the Credit Agreement to the extent such rights relate to the time prior to
the date hereof.
          (c) After giving effect to the assignment and assumption set forth
herein, the Assignees’ Commitments will be as set forth on Schedule A-1 attached
hereto.
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignor’s Commitment will be $75,000,000.
     Section 3.3 Payments. No Revolving Loans are outstanding on the date of
this Amendment. The Agent hereby waives the processing fee required by
Section 11.2(b) of the Credit Agreement.
     Section 3.4 Reallocation of Payments. Any interest, fees and other payments
accrued to the date hereof with respect to the Assigned Share shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Share shall be for the
account of the Assignees in accordance with their respective Pro Rata Shares.
The Assignor and each of the Assignees agrees that it will hold in trust for the
other party any interest, fees and other amounts that it may receive to which
the other party is entitled pursuant to the preceding sentence and pay to the
other party any such amounts that it may receive promptly upon receipt.
     Section 3.5 Independent Credit Decision. Each Assignee (a) acknowledges
that it has received a copy of the Credit Agreement and the Schedules and
Exhibits thereto, together with copies of the most recent financial statements
of the Obligated Parties, and such other documents and information as it has
deemed appropriate to make its own credit and legal analysis and decision to
enter into this Amendment; and (b) agrees that it will, independently and
without reliance upon the Assignor, the Agent or any other Lender and based on
such documents and

4



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement.
     Section 3.6 Withholding Tax. Each Assignee (a) represents and warrants to
the Assignor, the Agent and the Borrower that under applicable law and treaties
no tax will be required to be withheld by the Assignor with respect to any
payments to be made to the Assignee hereunder, (b) agrees to furnish (if it is
organized under the laws of any jurisdiction other than the United States or any
State thereof) to the Agent and the Borrower prior to the time that the Agent or
Borrower is required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (wherein the Assignee
claims entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new Forms W-8ECI or W-8BEN upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
the Assignee, and (c) agrees to comply with all applicable U.S. laws and
regulations with regard to such withholding tax exemption.
     Section 3.7 Representations and Warranties.
          (a) The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Amendment and any other
documents required or permitted to be executed or delivered by it in connection
with this Amendment and to fulfill its obligations hereunder; (iii) no notices
to, or consents, authorizations or approvals of, any Person are required (other
than any already given or obtained) for its due execution, delivery and
performance of this Amendment, and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iv) this Amendment has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.
          (b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Obligated Parties, or the performance or observance by the Obligated
Parties, of any of their respective obligations under the Credit Agreement or
any other instrument or document furnished in connection therewith.

5



--------------------------------------------------------------------------------



 



          (c) Each Assignee represents and warrants that (i) it is duly
organized and existing and it has full power and authority to take, and has
taken, all action necessary to execute and deliver this Amendment and any other
documents required or permitted to be executed or delivered by it in connection
with this Amendment, and to fulfill its obligations hereunder; (ii) no notices
to, or consents, authorizations or approvals of, any Person are required (other
than any already given or obtained) for its due execution, delivery and
performance of this Amendment; and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Amendment has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of such Assignee,
enforceable against such Assignee in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles; and (iv) it is an Eligible Assignee.
          (d) Each Assignee represents and warrants that it has read, and hereby
acknowledges its obligations under, Sections 12.21(a) and (b) of the Credit
Agreement.
     Section 3.8 Further Assurances. The Assignor and each Assignee each hereby
agree to execute and deliver such other instruments, and take such other action,
as either party may reasonably request in connection with the transactions
contemplated by this Amendment, including the delivery of any notices or other
documents or instruments to the Borrower or the Agent, that may be required in
connection with the assignment and assumption contemplated hereby.
     Section 3.9 Miscellaneous. All payments made hereunder shall be made
without any set-off or counterclaim. Each Assignee shall each pay its own costs
and expenses incurred in connection with the negotiation, preparation, execution
and performance of this Amendment.
     Section 3.10 New Notes. The Borrower hereby agrees to execute and deliver
to each Lender a Revolving Loan Note to evidence the Commitments reflected on
Schedule A-1 attached hereto.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Acknowledgment of the Borrower; Representations and Warranties.
          (a) The Borrower hereby represents and warrants that the execution and
delivery of this Amendment and compliance by the Borrower with all of the
provisions of this Amendment: (i) are within the powers and purposes of the
Borrower; (ii) have been duly authorized or approved by the Borrower; and
(iii) when executed and delivered by or on behalf of the Borrower will
constitute valid and binding obligations of the Borrower, enforceable in
accordance with their terms. The Borrower reaffirms its

6



--------------------------------------------------------------------------------



 



obligation to pay all amounts due to the Agent or the Lenders under the Loan
Documents in accordance with the terms thereof, as modified hereby.
          (b) The Borrower hereby represents and warrants to the Agent and the
Lenders that (i) no Default or Event of Default has occurred and is continuing,
(ii) the representations and warranties contained herein and in the Credit
Agreement, as amended hereby, are true and correct in all material respects as
of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date (which
representations and warranties are true and correct in all material respects as
of such date), and (iii) the Borrower is in compliance with all covenants set
forth in the Credit Agreement, as amended hereby.
          (c) The Borrower hereby represents and warrants to the Agent and the
Lenders that neither the consent of the Term Loan Lenders nor of the Term Loan
Agent is required under the terms of either the Second Amended and Restated
Intercreditor Agreement or the Term Loan Documents in order to consummate the
transactions and amendments contemplated by this Amendment. In the alternative,
if any such consent by the Term Loan Lenders or the Term Loan Agent is required,
such consent has been obtained and delivered to the Agent, in form and substance
satisfactory to the Agent, on or before the date of this Amendment.
     Section 4.2 Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Credit Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect. A breach by the Borrower of the terms of this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement, subject
to the terms of Article 9 of the Credit Agreement, which shall apply to this
Amendment, mutatis mutandis. Nothing contained in this Amendment shall in any
way impair the validity or enforceability of the Loan Documents, as modified
hereby, or alter, waive, annul, vary, affect, or impair any provisions,
conditions, or covenants contained therein or any rights, powers, or remedies
granted therein, except as otherwise specifically provided in this Amendment.
Subject to the terms of this Amendment, any lien and/or security interest
granted to the Agent, for the benefit of the Lenders, in the Collateral set
forth in the Loan Documents shall remain unchanged and in full force and effect
and the Credit Agreement and the other Loan Documents shall continue to secure
the payment and performance of all of the Obligations.
     Section 4.3 Parties, Successors and Assigns. This Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Agent, the
Lenders, and their respective successors and assigns.
     Section 4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by telecopy, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same instrument.
     Section 4.5 EFFECT OF WAIVER. NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
THE AGENT TO OR OF ANY BREACH OF OR DEVIATION FROM ANY COVENANT, DUTY, OR
CONDITION SET FORTH IN THE CREDIT AGREEMENT

7



--------------------------------------------------------------------------------



 



SHALL BE DEEMED A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OF OR DEVIATION
FROM THE SAME OR ANY OTHER COVENANT, DUTY, OR CONDITION. NO FAILURE ON THE PART
OF THE AGENT OR ANY LENDER TO EXERCISE, NO DELAY IN EXERCISING, AND NO COURSE OF
DEALING WITH RESPECT TO, ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT,
THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER, OR
PRIVILEGE UNDER THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, POWER, OR PRIVILEGE. THE RIGHTS AND REMEDIES PROVIDED FOR IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS AND REMEDIES PROVIDED BY LAW.
     Section 4.6 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
     Section 4.7 Expenses of Agent and BAS. Without limiting the terms and
conditions of the Loan Documents, the Borrower agrees to pay on demand: (a) all
costs and expenses incurred by the Agent and BAS in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all subsequent amendments,
modifications, and supplements hereto or thereto, including without limitation,
the costs and fees of the Agent’s legal counsel; and (b) all costs and expenses
reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, this Amendment, and/or
the other Loan Documents, including without limitation, the costs and fees of
the Agent’s legal counsel and the costs and fees associated with any
environmental due diligence conducted in relation hereto.
     Section 4.8 Choice of Law; Jury Trial Waiver. TO THE EXTENT PERMITTED BY
LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY, IF ANY, IN
ANY ACTION TO ENFORCE, DEFEND, INTERPRET, OR OTHERWISE CONCERNING THIS
AMENDMENT. Without limiting the applicability of any other provision of the
Credit Agreement, the terms of Section 13.3 of the Credit Agreement shall apply
to this Amendment.
     Section 4.9 Total Agreement. This Amendment, the Credit Agreement, and all
other Loan Documents shall constitute the entire agreement between the parties
relating to the subject matter hereof, and shall rescind all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof, and shall not be changed or terminated orally.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the day and year first written above.

                  “Borrower” and the other “Obligated Parties”:
 
                PARAMOUNT PETROLEUM CORPORATION  
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President and Chief Financial Officer    
 
                PARAMOUNT PETROLEUM CORPORATION
OF ARIZONA, INC.
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President and Chief Financial Officer    
 
                PARAMOUNT OF OREGON, LLC
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President and Chief Financial Officer    
 
                PARAMOUNT OF WASHINGTON, LLC
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President and Chief Financial Officer    
 
                EDGINGTON OIL COMPANY, LLC
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President and Chief Financial Officer    
 
                ALON ASPHALT BAKERSFIELD, INC.
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President, Treasurer and Chief Financial Officer    

Signature Pages



--------------------------------------------------------------------------------



 



                  “Agent” and “Lenders”:
 
                BANK OF AMERICA, N.A.,
as Agent and as a Lender
 
           
 
  By:
Name:
Title:   /s/ Kevin R. Kelly
Kevin R. Kelly
Senior Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL
CORPORATION
 
           
 
  By:
Name:
Title:   /s/ Rebecca A. Ford
Rebecca A. Ford
Duly Authorized Signatory    

Signature Pages



--------------------------------------------------------------------------------



 



                  WELLS FARGO FOOTHILL, LLC
 
           
 
  By:
Name:
Title:   /s/ Dennis King
Dennis King
Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



                  BNP PARIBAS
 
           
 
  By:
Name:
Title:   /s/ Jordan Nenoff
Jordan Nenoff
Director    
 
           
 
  By:
Name:
Title:   /s/ Keith Cox
Keith Cox
Managing Director    

Signature Pages



--------------------------------------------------------------------------------



 



                     THE CIT GROUP/BUSINESS CREDIT, INC.
 
           
 
     By:
   Name:
   Title:   /s/ Matthew DeFranco
Matthew DeFranco
Assistant Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION
 
           
 
  By:
Name:
Title:   /s/ Gregory J. Hall
Gregory J. Hall
Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



                  WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN)
 
           
 
  By:
Name:
Title:   /s/ D. B. Laughton
D. B. Laughton
Managing Director    

Signature Pages



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS, p.l.c
 
           
 
  By:
Name:
Title:   /s/ Martin Chin
Martin Chin
Senior Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



                  SIEMENS FINANCIAL SERVICES, INC.
 
           
 
  By:
Name:
Title:   /s/ Mark J. Picillo
Mark J. Picillo
Vice President    

Signature Pages



--------------------------------------------------------------------------------



 



     The undersigned acknowledges that its consent is not required, but
nevertheless does hereby consent to the foregoing Amendment. The undersigned
hereby reaffirms its obligations under its Amended and Restated Non-Recourse
Guaranty Agreement, Amended and Restated Pledge Agreement, and all other
documents executed by it in favor of the Agent and/or the Lenders (collectively,
the “Agreements”) and acknowledges and agrees that the Agreements remain in full
force and effect and the Agreements are hereby ratified and confirmed.

                  ALON PARAMOUNT HOLDINGS, INC.
 
           
 
  By:
Name:
Title:   /s/ Shai Even
Shai Even
Vice President, Treasurer and Chief
Financial Officer    

 